Filed 7/15/14 P. v. Jones CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C074114

         v.                                                                       (Super. Ct. No. 12F4600)

JEVIS JULIAN JONES,

                   Defendant and Appellant.


         A jury found defendant Jevis Julian Jones guilty of receiving stolen property.
(Pen. Code, § 496, subd. (a).) The trial court sustained three strike and two prior prison
term allegations and sentenced defendant to serve eight years in state prison.
         On appeal, defendant contends the trial court erred in denying his suppression
motion alleging an unreasonable detention. We conclude the detention was supported by
reasonable suspicion and affirm.
                                                         FACTS
         Since the only issue is the legality of defendant’s detention, we take the facts from
the suppression hearing.
         At 2:00 a.m. on May 11, 2012, Redding Police Officers Dean Adams and Jon
Sheldon responded to a complaint of trespassers in a room at a Vagabond Inn. While
working on the graveyard shift, Officer Adams regularly responded to this Vagabond Inn.


                                                             1
He also knew there were many problems concerning the motels in this area, including
vehicle thefts, vehicle burglaries, and broken car windows. Officer Sheldon testified this
part of Redding was considered a high crime area, with officers called in for incidents
such as trespassing, squatters in motel rooms, vehicle thefts, drug sales, and robberies.
       While they were returning to the patrol car after finishing the investigation, a
person drove by in a pickup truck and said there was an adult Black male at the rear of
the motel who was acting suspiciously and hiding. Officer Sheldon pointed out
defendant to Officer Adams, and the two approached. Defendant was sitting or standing
by the motel stairs with a bicycle leaning against a nearby wall. The stairwell is on the
southwest corner of the motel and leads to the upper level rooms.
       The officers asked defendant for identification but he did not have any. Officer
Adams testified defendant was in a place the officer would not expect defendant to be
unless he had a room at the motel. Officer Adams asked defendant where he was from;
defendant was evasive, stating he was from Sacramento, did not have a room, and did not
have an address. Officer Adams concluded defendant was trespassing based on the fact
he had no business being in the motel parking lot or building at that time of night.
       Defendant told Officer Sheldon he was meeting someone at the motel, a woman
whose name he either could not or would not provide. Officer Sheldon noticed defendant
kept moving throughout the entire encounter and was unable to tell them why he was
there, making the officer increasingly suspicious.
       Officer Adams asked defendant about the bicycle. Defendant said he got it from
someone on the street whose name he could not recall. As a bicycle rider, Officer Adams
knew the bicycle was worth about $500 to $1,000. He was suspicious someone from
Sacramento without a place to live would possess such an expensive bicycle, so he went
over and checked the bicycle’s serial number. The serial number was called into
dispatch, which reported the bicycle was recently stolen. Officer Sheldon then arrested
defendant.


                                             2
       Officer Sheldon testified that during the conversation, Officer Adams told
defendant to stand up and conducted a patdown search of him about 30 seconds into the
encounter and before checking the bicycle’s serial number. The patdown did not produce
any evidence. Officer Adams testified he might have initially told defendant to sit down
when he first saw him.
       The trial court ruled defendant was not free to go about once the officers told him
to sit and conducted the patdown. There was reasonable suspicion to detain defendant
based on the high crime area, the time of night, defendant being in a place that is not the
normal entry or exit for the motel, and the informant’s description matching where
defendant was hiding justified contacting defendant and questioning him. Defendant’s
suspicious answers to the officers’ questions justified a continued detention until the
officers could sort out the matter. The trial court denied the suppression motion finding
the detention was supported by sufficient evidence, was not unduly prolonged, and the
stolen bicycle was discovered within the scope of the legitimate detention.
                                        DISCUSSION
       Defendant contends the trial court should have suppressed evidence of the stolen
bicycle as the fruit of an unlawful detention. We disagree.
       In reviewing a ruling on a motion to suppress, we defer to the trial court’s express
or implied factual findings when supported by substantial evidence and, based thereon,
determine independently whether the search or seizure was reasonable under the Fourth
Amendment. (People v. Glaser (1995) 11 Cal. 4th 354, 362.)
       “A detention occurs ‘[o]nly when [an] officer, by means of physical force or show
of authority, has in some way restrained the liberty of a citizen . . . .’ [Citation.]” (In re
Randy G. (2001) 26 Cal. 4th 556, 562.) “A detention is reasonable under the Fourth
Amendment when the detaining officer can point to specific articulable facts that,
considered in light of the totality of the circumstances, provide some objective
manifestation that the person detained may be involved in criminal activity.” (People v.


                                               3
Souza (1994) 9 Cal. 4th 224, 231.) Further, “ ‘[t]he possibility of an innocent explanation
does not deprive the officer of the capacity to entertain a reasonable suspicion of criminal
conduct. Indeed, the principal function of [police] investigation is to resolve that very
ambiguity and establish whether the activity is in fact legal or illegal . . . .’ [Citation.]”
(Id. at p. 233.)
       The reasonable suspicion requirement is measured by an objective standard, not by
the officer’s subjective suspicion. (Graham v. Connor (1989) 490 U.S. 386, 397
[104 L. Ed. 2d 443, 456].) Thus, the circumstances known or apparent to the officer “must
be such as would cause any reasonable police officer in a like position, drawing when
appropriate on his [or her] training and experience [citation], to suspect the same criminal
activity and the same involvement by the person in question.” (In re Tony C. (1978)
21 Cal. 3d 888, 893, fn. omitted.)
       Defendant claims he was detained when ordered to sit down or stand up by Officer
Adams, and also when he was subjected to the patdown. He also notes the officers were
in uniform and had their flashlights turned on him as they approached. Defendant argues
there was no reasonable suspicion to detain him because the anonymous citizen
informant’s tip was not corroborated and did not reliably assert criminality. He claims
there was no evidence he was trespassing because he had not been asked to leave the
area. Analogizing his case to People v. Garry (2007) 156 Cal. App. 4th 1100 (Garry),
defendant contends the time of day, presence in a high crime area, and his evasive
answers did not justify his detention. Defendant asks us to reverse the denial of his
suppression motion because there are no articulable facts supporting the trial court’s
decision.
       We agree with defendant he was detained once Officer Adams ordered him to sit
down or stand up because the order was an expression of authority clearly implying
defendant was not free to leave or move about as he chose. However, we conclude the
detention was supported by reasonable suspicion.


                                               4
       Defendant’s reliance on the anonymous tip is misplaced. While an anonymous tip
by itself cannot support reasonable suspicion absent other indicia of reliability (Florida v.
J.L. (2000) 529 U.S. 266, 270 [146 L. Ed. 2d 254, 260]; Alabama v. White (1990) 496 U.S.
325, 328-329 [110 L. Ed. 2d 301, 308]), there was other evidence supporting reasonable
suspicion. Here, the anonymous tip was not the sole or even the primary justification for
defendant’s detention. The officers relied on the tip to identify defendant. Once
identified, the officers approached defendant and asked some questions. However, those
actions by themselves do not constitute a detention. “Law enforcement officers do not
violate the Fourth Amendment’s prohibition of unreasonable seizures merely by
approaching individuals on the street or in other public places and putting questions to
them if they are willing to listen. [Citations.]” (United States v. Drayton (2002) 536 U.S.
194, 200-201 [153 L. Ed. 2d 242, 251].)
       “An individual’s presence in an area of expected criminal activity, standing alone,
is not enough to support a reasonable, particularized suspicion that the person is
committing a crime. [Citation.] But officers are not required to ignore the relevant
characteristics of a location in determining whether the circumstances are sufficiently
suspicious to warrant further investigation. Accordingly, [the United States Supreme
Court has] previously noted the fact that the stop occurred in a ‘high crime area’ among
the relevant contextual considerations in a Terry [v. Ohio (1968) 392 U.S. 1 [20 L. Ed. 2d
889]] analysis. [Citation.]” (Illinois v. Wardlow (2000) 528 U.S. 119, 124 [145 L. Ed. 2d
570, 576].) Here, the anonymous citizen told the officers a person was acting
suspiciously in the area where they found defendant. That area, in the back of the motel
near the stairs leading to the second floor rooms, is a place one would expect to find only
a resident or employee of the motel. Defendant could not give a reason for being there.
He was likewise evasive about where he was from and where he lived. He was also
evasive about how or from whom he obtained the expensive bicycle in his possession.




                                              5
While defendant was briefly detained, evidence of criminality was found through the
unobtrusive means of checking the bicycle’s serial number and calling it in to dispatch.1
       Defendant’s reliance on Garry is misplaced. In Garry, a uniformed police officer
was patrolling in a “high-crime, high-drug area where illegal street drugs were often sold
and where police officers had been assaulted.” (Garry, supra, 156 Cal.App.4th at p.
1103.) The officer saw Garry standing next to a parked car late at night and watched him
for a few seconds. (Id. at pp. 1103-1104.) The officer then illuminated defendant with
the spotlight on the patrol car, exited his vehicle, and “briskly” walked 35 feet in “two
and a half, three seconds” directly to Garry while questioning him about whether he was
on probation or parole, even though Garry had indicated he was merely standing in front
of his home. (Id. at p. 1104.) When Garry admitted we was on parole but denied
possessing any weapons, the officer grabbed Garry, who started “to pull away
‘violently,’ ” and put him on the ground. (Ibid.) The officer handcuffed and arrested
Garry and discovered cocaine in a search incident to arrest. (Ibid.)
       The court in Garry concluded the officer’s spotlighting of Garry, and the rapid
approach in which the officer “all but ran directly at” Garry while questioning him about
his legal status and disregarding Garry’s explanation that he was merely standing in front
of his house, were sufficiently “aggressive and intimidating actions” to communicate an
“unmistakable ‘tone,’ albeit largely through non-verbal means, ‘indicating that
compliance with the officer’s request might be compelled.’ [Citation.]” (Garry, supra,
156 Cal.App.4th at pp. 1111-1112.) In contrast, the officers here did not use their patrol
car’s spotlight to intimidate defendant, instead relying on flashlights to provide the
necessary illumination for this late night encounter. Also unlike Garry, defendant was
not in front of his home, but in a high crime area with no identification, no room in the
motel, no address, and no reason to be there. Finally, and again unlike Garry, the officers


1      Since the patdown did not produce any evidence against defendant, either directly
or indirectly, we do not address whether it was supported by reasonable suspicion.

                                              6
here did not grab defendant after he denied possessing weapons. Rather, they briefly
detained him after he gave evasive answers to their routine questions.
       Taken in the context of the location (late at night in a high crime area) and
defendant’s evasive responses to the officers’ questions, we conclude there was
reasonable suspicion of potential criminal activity that warranted defendant’s detention
for further investigation.
                                      DISPOSITION
       The judgment is affirmed.



                                                        HOCH          , J.



We concur:



      HULL          , Acting P. J.



      ROBIE         , J.




                                             7